Exhibit 10.9

 



[image_001.jpg]

HIR HOLDINGS, LLC INVE STOR R ELATIONS CONSULTING AGREEMENT THIS CONSULTING AGRE
E MENT ("Agreement") by and between Kisses from Ita l y, Inc . (OTC : KJTL)
(hereinafter referre<I to as Che " Co mpany" or «KffL"), and HTR Hold i ngs, LLC
(hereinafter refe,re d co as the "Consultant" or"HIRH ) . EXPLANATORY STATEMENT
The Consultant aff ir ms 1 J,at it has successfully demonstrated financial and
pub li c relatio n s C<>n s ult ing expertise, and po s sesses valuable knowle d
ge, and experience in the areas of business finance an d corporate investor/pub
I i c re l at i ons . 'I 'he Company believes tliat the Consult a nt's
knowledge, expertise and experience wo u ld b enefit the Company, and t he
Company desires to retain the Consu lta nt to perfonn consultingservices for the
Company under th is Agreement . . . . ... - Pl'ogram Objectives : 11 te program
i s designed to achieve these r esults thr ough numer o us activities as des cri
bed below in Sections fl and ill : • Build a core messag i ng platform tha t
properly positions KITL's long - t em1 value proposition to inv esrors; •
Enhance/create investor focused content (investo r presentation . IR website,
foetshc - ct etc . ) ; to focuson the strategic in i t i ativ es tha t the
managemcnc team is im p lemen t ing which w ill d rive future growth ; • Expand
awareness tofamily offices, he dge funds .. and individual investors to broaden
KfrL's long - e t rm shareholder base, and increase in t ere s t from
sophisticated,value dr i ven investors to meaningfully expand ow nershipover
time ; • Achieve anappropr i ate va l ualion basedon p ee r gro up comparison a
nd in - li ne with the financial ratios of compan ie s with similar financial
mode l s. NOW, TH £ REFOR £ , in consideration of th eir mutual ag r eemen ts
aod covena n L conta i ned h erei n, and for O th er valuable consideration , t
he rece i pt and sufficiency of wh ich is hereby acknowledged, and in f u rther
conside r a tion of thealuxat i on by the parti es of their respect i ve s i gna
tu res below, the parties agree as follows : L CONSULTING SERVICF,S I . I HIRH
agrees that for twelve ( 1 2 ) months, commencing o o May l 5 , 2020 , the Consu
l tant will reasonably be avai l ab l e du . ring regular busine ss hours to adv
i se , co unse l and i nfonn designated officers and employees of the Company
about the various i ndustries and businesses in " 1 iich KJTL is engage d,
financial markets and exchan ges, competitor .; , business acquisitions and
oU,cr aspects of or concerning the Company's bus i nc, ; s about which HlRH has
k n ow le dge orexpert i se .

 

 

[image_002.jpg]

1 . 2 HIRH shall render services to the Company as an i ndepen d ent c o n tr
act or , and n ot as an employee . All serv ic es rendere d by H IRH on behalf
of the Company s ha ll be performed to the best of HIRH's ability in concert w i
lh the overa ll business pla, 1 of the Company an d th e goals ai 1 d o b ject
iv es of the Co mp any's management and Boa rd of Di r ectors . Il . SCOPEOF SF,
RVI C i .; S /PROGRAMS/ACTIVJ, : IES : HrRH will develop, i mp lem ent . and
maintain anongo i ng stock market . su p portsys t emfo r KITL through a
coordinated program of proactive outreach and non - dea l roa d show campaigns
to expand awareness a mong all appropriate members of the investm ent comm u n i
ty, including stoc kbrokers, analysts, ( m d m i cro - cap p o rtfolio/fund
manage r s . The program will be pred ica ted on accw·ate, deliberale and direct
di sclosure a nd i nformation flow from th e Com!)l!ny and dissemination to the
appr opria te i ovestor aud i ences ; we will expand you r shareholder base bi
marketing to tbe buy - s i de d i rec t ly as we ll as by mark eling LO L] 1 c c
ll i dc a n d pu rsu i ng r esea r ch cove r age as appro p r i a t e . Key i
nformation to be articu lated to the invest i ng public in c l ud es : • A
better undersran i dngofrhe core growth opportun iti esand keyd r ivers fo r rhe
end - market be i ng addressed - this will be a recast in g an d deve l opment
of the i nvestment rh esis; • l'hc extent of th e Company ' s g r owthplans ,
capita l requireme n ts, and opera ting leverage; • Estab li shingand art i
culati n g th e key operating, growth, and valuat i on me tr i cs that
investors/ sha reholders s h ould focuson to judge future p crfonnance . Answeri
ng t he quest i on, "w hyshou l d ao i nvestor i nvest in KJTL'?" Sha reho lder
Communications On a regular basis H I RH will contact known key shareho l ders,
research analys t s, and other prospective sources of cap ital markets supp ort
and ga th er perception feedback for K ITL executive management on their
viewsand expectations of results . val ation . and management's execution re lat
ive to expecta i t ons . • . HIRH will open dialogue, expand a nd update a
database of known an d potentia l sha r e h oldersand keep key i nvestors
informe . d o nce mater i a l developments a r c repo 11 cd . • HLRH will during
the first 30 days of t hisa,, . , . ecmcnt u ndertake an analys i s of K ITI .
financia l s and a l l ope r ating metrics in d elail and keep u p d ated o n t
h ese metr i cs allowing interac t ions witn new and current investors and
articula ting the necessary information to assist professionals in comp l et i
ns their d u e di li gence . • HJRH sha ll handle investor requests for t imely
infom 1 a tion fulfillment via the telephone an d e mail . HJRH wi . 11 have a
knowledgeable senior profoss i ona l avai la b l e d ur i n g m arket ho u rs to
field and respond to a . II in vestor inquir i es and update the sha r eho lder
database accor din g l y . T h is i s a t im e i nt e n s i ve service that a ll
ows manageme nt to foc us on execut i ng while showing the Company i s
shareholder friendly . ir,d proac i t ve in its communica i ton effo r b . 2

 

 

[image_003.jpg]

Ma rk e l In telli gence I P er e T ra cl<lng As pa rt o f our effo rt , HlR H
wo u l d tak e responsib ili ty o f moo i iori . og the newswi r es a n d in dus
try pub li cat i on s in real - t i m e for any r elevant n ews, events or sto
ri es i nvolvingKITL, th e ove ra ll i n d us try o r its peers . Dur i ngo u r
fo,t mo n th, we w ill rev i ew and outline with m anagement the key top i cs a
n d peers that shou d l be in c luded in in t ellige n cemonitoring cffortS . ln
addit i on, d uri n g earnings s e aso n , H f RH w i 11 t ake an ac t ive ro l
e reviewing, ana l yzinga n d trac k i n g t h e quarterly re p o rt s of KJTL's
rc l eva m pee r s . HIJUi can be counted on tosend ma n agement a summary of p
eer earnings releas , es key themes a n d messaging and all supporting ma 1
erials . The Fin anci al Pr ess HT R H wi ll assis t executive managemeot i o
drafting and supp , o t ing KJTL i , n fo l i vcr i ng , ; omp M e press relea s
es on all materia l events as deemed by U 1 e Co m p any to t he i n ves t ing
pu b l i c . Executive Manageme nt and corporate cou 11 s l c , when required by
KITL's press release po li cy a nd procedu r es, w ill approve all press re l
eases before they are sent to the wire . We have n ego t iated volume di scounts
with a to p - t i er w i re service vendor and shall p ai ; s t hr ough those s
ig n ificantly discounted pric i ng p l ans on a w id e range of services to
KJTL . At Company's dis c retion, H!RH wjjj d i ssem i nate news re l eas e s th
rough e - ma i l to our established d atabase o f fuia n cial professionals inc
l uding : special i tuatio n analysts, bro k ers, fund managers, individual i
nvestors,money rnanage r s, and current or prospective i n div i dual sh a
reholders who are already invested or have expresse d an interest i n K ITL . Pu
bli c Market fns i gbt P aramo un t to our collecti v e cffortS, HJRH wi l l
discuss with exec u tive manageme n t th e im p ortance of es ta blish i ng
conservative expec t atio n s and how various co rp orate acl i o n s rnay t>e
perce i ved a nd i mpac t the public market . IIIRH has th e c a pa b il i ty to
hel p assess acquisition candidates, di . sc uss the finan c ia l i mp a cts, in
addition to the l onge r tenn implications . We will ass i st executive
management in understandi n g t he life cyc l e of the finan c ial markets and
how K ITL i s impacted d i rect l y and indirectly by different variables . The
Team al H IRH l everages i ts collective expert i se ga i oed t h r ough rep r
esenting ove r 200 pub l ic compa n ies to help oui - clients understand
expectations, valuatio n s, perceptions, and i nvestme n t methodo l og i es u t
i li zed by inves tm ent profess i onals . We believe tl 1 is co ns u lting
aspeet of our b us in ess is ex t remely val u ablefor ma na gement t o optimize
key o p portunitiesa n d to avoid p i t falls . ID . LNlTIAL MA RK ETING OUTLOOK
& D ETAil .. ED AGENDA HIRH w ill incorpora t e all of the i n i t i at i ves
and services out l ined above ao d build a month l y age n da tha t Km
management will a p provea n d collective l y wor k off of . In addi t ion, H f
RH shall pro vid e progress repo r ts t o senior management whe n app r o p r i
ate to evaluate ach i ev , e nents a n d make ch ang - s to th e p la il wh e r
e n ecessru . y . P rof es sio nalI n ve s tment Comm unit y Aware n ess 3

 

 

[image_004.jpg]

The key focus is w ill be finding t h e proper audience of micro - cap foc u se
d, valuedriven investors who can invest in a company with your pr ofi le .
Because of this, proa ct i ve ou r reach to we ll - ta rge t ed i nvestors and
ana l y sts will be a vitalcomponen t of our program . For mo st micro - cap co
mpan ie s , the audience of potential investors is li mited and accessing them
can be challenging. Finding the r i ght investor at th e right t im e, a nd
making sureyour pilcb" mirrors d i e ur i ique approa c h ofeach i nvestor i s c
r itic al to attrac tin g long - term sha reho lders, c t'ea tin g reasonable l
i qui di ty and driving shareholder va l ue. HIR . H has one of the most su
ccessful track records for i ntr oducing i nves t ors a n d we maintain the
strongest network of micro - cap i . nveslors i n the business . We cons i sten
tly p u t ou r clie nts in front of in ves torswh o can take actio n imm e diate
ly , and no t w h en the client is la rg er or fu 11 bcr along the co rpo rate l
i fecycle . We target i nvestorsi n our ne twork for n ewc li enrs using th e
following crit e r i a : • A track record of similar in vestme n ts made oradded
to i n tl ie past six month s • A h i gh level of pre - qualified in 1 c rc st
based on HIRH's phone conversations • And most important: a h i s tory with, and
an understanding of , the investor, based ou inte ra c t ions b et ween that
inves'tor a n d previous H1RH clien t s. Th is ou tcome of our pmcess is a h
ighly targeted list of potentia l i nvestors with a hi gh l i ke li hood of
intere st . We then make introductions . cultivate the in terest, and a rra ng e
for face - to - face or conference call meetings . Fi nall y, we prepare manage
111 cnt for this i nteractio n , making s ure th e c lie nt unde r stands die
iniportant cri teria each contact will uti li ze in the eval ua t i on . This a
p proac h has been proven to de li ver resul ts in the short - tenn ( hi g)l .
er qua li fy meet i ngs for management , ) as we ll as over the Jong - term (liq
ui d i ty, a dive r se shareho l der base and improve d valuations . ) All
interested parties will be conti . l)ually updated of the Com pa ny's progress v
ia ph one conv ersat io n s and thro ugh our e - ma i l list for news releases .
Tn addition, HIRH will screen all investment firm s for upcom n ig financial
confere nc es, which would be appropriate for KITL . HIRH will work through the
proper channels with lb c goal of receiv i ng invitations for man agement to
present at fo ur t o six relevant conferences per year and ensuring that
management's time is maximized w it h strong sc he du lesa t th ose co,uc rcnccs
tha t they attend . JV . CONT RAC TUAL R F . l . ATI O N SHTP fn perfo r ming
serv ices under this proposa l, HIRH shall operateas, a nd have the Sta tus of,
an independen t c . ontractor . HIRH agrees tha t all i nform a tio n disclosed
to it about th e KrfVs prod u cts, proces se s and s ervices are th e so l e
property of KJTL . and it wi ll no t asse rt any rights of imy confiden ti al o
r proprietary i n f<Jrma t i on or material, nor w ill it di rectl y or
indirectly . except as requ i red in the conduct of its du t ies . V . T ER M
This agreement s h all rem ain in effect fo r a period commencing o n the Eff e
ctive D ale of May 15, 2020 with a twe lve (12) mo n th minimum guaran teedco
mmi tme nt , cancellablc therea!ler o n a 3 0 days' n o t i c e by eit h er
party. After tl ie i nitial twe l ve { 1 2) months, b otli parties will n ego
tiate in go od fa i th regarding future compensation and term . ln d ie event
that H IRH commits any material breach or vio la tionof rhe pr ovi si ons of a
writt en Agreemen t between HlRH and KJTL, the n , the Company h as the r ig ht
to tenn i nate i t s relationsh i p wit h HlRH a nytime during th e Tenn . KITL
warrants tha t it will p rov ide its best efforts iu 4

 

 

[image_005.jpg]

comp l ying with H!RH i n the perfonnance of i ts duties and ob li gat i ons and
to not unre asonabl y withhold information or ae< : ess of KffL's executi ve
management which c o u l d cause HlRH t o no t fu l fill i ts duties under i ts
o b ligati ons herew i t h . VI. COMPENSATION Re ga rdin g co mp en sa t io n,
it is our in tent i on t o propose parameters tJ 1 a 1 arc murually acceptable
to both KITL and HlRH i n or der to accomp lis h o ur collective miss i on .
Based on a comm itm em of reso ur ces necessary t o perfonn successfully o n
behalf of KITL . HIRH proposes th e foUowing comp ens a t i on t e r ms : • Equ
i 1)': 2,000,000 Million shares of Rule 144 res tricte d stock due upo n the
execution of the agreement. T h is agreement will remain in eff ect for a 1 2
months per i od. • E:xpe nses : On l y expenses t b at would ordinarily be i n
cur red b y th e Client w ill be bille - d ck on a m onth ly basis . App lic
able n':hnburscrnents 'tQlllll 1ilt fi 1 de - : cr - e. tioo ·,t> ri•.1 \ i ng
and · · · po stage for investor packages, fees fornews wire s e r v ic es, and
foes for fax - bro adcas \ iog news releases. Any packages requ i ringadd itio
nal photoco pyin g/printing will be billed back to t he C lient at cosr (w i th
no mark - u1>) . Any cxtraord i n , a y i (cms , such a:; brok er l un ch pre
sentatio n s, a i r trav el, hotel, g ro und t ran sportai i on o r media
campaigns, etc . sha ll be paid by t h e C li ent. VII. PRIOR R E STRICTION H(RH
represents to the Company that it is not subject 10 , or bound by, any agre emen
t whic h setS fo n b o r contains any p rovis i on, th e ex i s ten ce o r
enforcement of which would in any way restric t or h in d e r H I RH fr o m per
form in g 1 he services on behalf of the Compan y that H I RH is h ere i n ag ;
ee . i n g to pcrfo 1 m . VIII - A SS IG NMENT Th is Agreement is pe r sonal to
HTRH and may not be assigned in any way by HlRH wi thout the prior written
consent o f the Company . Subje< : t t o t he foregoi ng, th e ri ghts and
obligations unde r th is Agreement s hall inure to the benefit of , and shall be
bind i ng upon, the h e irs, legatees, s u ccessors and permitted ass i gn s of
HIRH , and upon thesue< : essors and assig n s of the Co m pan y . IX . CONFIDF
. NTfALlTY Exc ept as re quired by l aw or court order , HlRH will keepcon fiden
t ial any trade secrets or confident i a l or pro p r i etary info 1 ma 1 i o n
of th e Company w h i ch are now know n t o HIR H or w hi ch herei nafter may
become knom 1 to BIRII an d I l lR . H s h a ll not a t any time directly o r i
ndi rec lly disclose o r perm i t to be di s cJo ; e d any such in fo rma t io n
to any person, finn, orcorporation or othe r entity, or us e th e same i n any
way o th e r t h an i n connection wilh the business of the Com pa ny and i n
any case on ly wil h p rior wri tt en permission of KlTL . F o r purposes of
this Ag reem ent, " l rade se crets or confidential or pro pri e tary
infonnation" inc l u des informa t io n un ique to or about the Com pa ny in cl
ud i n g but not lim i ted to i ts bus ine s s and is no t known or ge ner a ll
y ava il able to tl 1 c pub li c . HIR!l sha ll r eturn t o Company all informat
i on and proper t y of Com pan y promp l t y upon terminat ion or expi ratio n
of t h is Agre emen t . This i ncludes but is not lim ited to, shar eholder
lists , inve sto r package s, annu a l reports, annual b udge ts, an d an y ot h
er documentat io n tllat w as generated by o r for K I T L during ou r con 1 rac
1 l ueangagement . 5

 

 

[image_006.jpg]

GOVE RNI NGLAW; VFNUF.; OF.FAULT x . 10.1 111is Ag11..'<.:mCnl shall b e
governed by I.he l aws of tl1e state of Arizona, wit11out rega r d to its co n
flic t of law provisions . Any cla i m or co n troversy arising under or related
to a n y of the provis i ons of th i s Agreement shall be brought o nl y in the
state or federal courts sining in Arizona . Eac h of th e parti e s hereto c
onsents to the persona l j u ri sdiction of the aforementioned courts and agrees
not to raise any object i on to the laying of venue therein i nclud i ng,
without l i mitation, any cla i m of fonim non c o n ve ni ens . 2. In the event
that fllRH commits any material breach of any provision of this Agreeme n t, as
determined by the Company i n good fa i th, the Company may, by inj u nctive
action, compe l H . iRH to comply with, or r estrai n HIRH from v i olati
ng,such prov i sion, a n d, in addition, and Ml i n the al t ernative, th e
Company shall be entitle d to dec l are HI R H in defau l t hcreu n d r an d to
terminate t h is Agree m ent and any further payments here u nder . H IR . H
agree, ; to indem n ify , hold harmless and defend the Comp a ny, its direc t
ors, otlicers , employees and agents from and aga i nst any aJ 1 d all claims ,
ac t ions, pr ocee d ings, los s es, li ab il ities, costsand expenses (inc l
uding wit h out limita t ion, reasonable attorneys' fees) i ncu , Ted by any of
them i n c onnection w i th,as a rc s 11 lt of andlor d u e to anyactions o r i
n act i ons and/or missta te me nt s b y HIRll, its officers, age n ts and /or
emp l oyees regarding andlot on behalf of t h e Com p any w!Jetlic r in co n
nect i on with HIRH's perform a nce of its obligations a n d/or rendering of
services pursuant to this Agreement orotbe r wise . 3. S i nce HIR . H m u st at
all times rely upon the accuracy and completeness of i nfo r ma t ion supplie d
to it by the Company ' s officers, di r e tors, agcnLS . and em p loyees, t he
Company agrees to indctllni f y, hold harmless, aJ 1 d defend I URI!, its
officers, agents , and e mp l oyees at the Com p any's expense, against any
proceeding or suit which may arise out of and/or be due to any materia l
misrepresentation in such i nfonnation supplied by the Company to HIRH ( or any
material omission by the Company that caused suchs u pplied informatio n to be
materially mis l eading) . XI . SEVERABI LI TY AND REFORMATION If any provision
of this Agreement is he l d to be i llegal,inva li d, or unenforceab l e under
present or future l aw, such provision sha JJ be fu ll y severable, and this
Agreement shall be construe d an d enforced a s if such illegal . invalid or
unenforceable provis i on we r e never 3 part hereof : and the remaining provi i
sons shall remain i n full forceand shall not beaffected by the illega l , inva
l id, or unenforceable p r ovision, or by i t s severance ; . but in any su c h
event t h is Agreement shall be co n strued to give effec t to the sevci - ed
provision to theexte n t l ega lly pe r missi b le . Xlt NOT I CES An y notices
r e qu in> . d by this Agreement shall (i) be rnade i n writing and d e li vered
to the party to whom i t is addressed by hand de li ve ry , by cert i fied ma il
, re t urn recei p t req u ested, wi tl 1 adequate pos t age prepa i d, o r byco
u rier delivery service ( i ncl u d in g majo r overn i ght de li very compa n i
es s uc h as Federal Exp r es s and Airborne), ( ii ) be deemed given when
received , an d (iii) i n the case of the Compa , ny be m ail ed to i ts pr inc
i pal office at 80 SW 8 '' Stre , e t S u ite 200 , Miami, l'L 33130 and in the
case of HJRH, b e maile d l o HIR Ho ld i n gs , LLC, 1 5879 N . 80 th St r eet,
Suite 204 , Sc - 0 ttsdalc, A 7 . 852 - 60 . Xlll . MISCE L LANEOUS

 

 

[image_007.jpg]

1. This Agreeme n t may n ot oo amended, except by a written instnnnent signed a
nd delivered by each of the parties hereto . 2. This Agreement cons titut es the
e n tire understanding between the part i es hereto with respect to the subject
matter h ereo f, and all other ag reement s re l at i ng to the subject matter
hereof a re hereby superseded . 3. This Ag r eement may bee xecu ted in any
numbe r of counterparts, each o f w hich sha ll b e deemed a n origina l , a n d
al l of which t ogeth er shall constitute one and the sa m e i n str u me n t .
S i gna tures delivered by facsimile tra n smission or by e - ma il delivery of
a " . pdf'' format dam fi l e, shall be g iv en th e same l egal force a n d
effect as o r i gina l signan , res . Jn Wirness Whereof, th parties have exec
ut e d tltis Consu lt i 11 g Ag , ' 1 : - :. emcnt as of the day and year first
above w 1 i tten . AGREED : 7

 

 